       Case 3:19-cr-00121-JLS Document 41 Filed 03/17/21 PageID.68 Page 1 of 1




 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
 5                     SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                 ) Case No.: 19-cr-00121-JLS
                                               )
 8               Plaintiff,                    )
 9
                                               ) ORDER CONTINUING MOTION
           v.                                  ) HEARING/TRIAL SETTING
10                                             )
     FIDEL AUGUSTO HERNANDEZ-                  )
11   VASQUEZ,                                  )
                                               )
12                                             )
                 Defendant.                    )
13                                             )
14
15
           Pursuant to joint motion and good cause appearing, IT IS HEREBY

16
     ORDERED that the Motion Hearing/Trial setting set for March 19, 2021 shall be

17
     continued until April 30, 2021, at 1:30 p.m.

18
           For the reasons set forth in the joint motion, the Court finds that the failure
     to grant a continuance in this case would deny counsel reasonable time necessary
19
     for effective preparation, taking into account the exercise of due diligence. The
20
     Court finds that the ends of justice to be served by granting the requested
21
     continuance outweigh the best interests of the public and defendant in a speedy
22
     trial. Accordingly, time shall be excluded from computation of time within which
23
     the trial of this case must be commenced under the Speedy Trial Act, pursuant to
24   18 U.S.C. §3161(h)(7)(A) and (B)(iv).
25         IT IS SO ORDERED.
26   Dated: March 17, 2021
27
28



           1 Order to Continue Status Conference
             USA v. Hernandez-Vasquez, Case No. 19-cr-00121-JLS
